MEMORANDUM **
Joel Serna-Carrera petitions for review of a removal order. He argues that the IJ should have granted his motion to withdraw his earlier concession of removability and suppress the I-213.1
The IJ did not err in denying Serna-Carrera’s motion to suppress or to withdraw his plea. Serna-Carrera’s argument that the 1-213, his statements and concession, and the INS proceedings, were the fruit of an unlawful stop fails. Serna-Carrera has not shown that the 1-213 was obtained “through an egregious violation of the Fourth Amendment.”2 The agents in this case had “specific articulable facts together with rational inferences from these facts, that reasonably warrant suspicion that the vehicles contain aliens who may be illegally in the country.”3 This facts in this case are distinguishable from both of the cases relied upon by Serna-Carrera, Orhorhaghe v. INS4 and Gonzalez-Rivera v. INS.5 Serna-Carrera has not met his burden of showing that the 1-213 was obtained through an egregious violation of the Fourth Amendment.
The petition for review is DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. See Florez-de Solis v. INS, 796 F.2d 330, 333 (9th Cir. 1986).


. Orhorhaghe v. INS, 38 F.3d 488, 493 (9th Cir. 1994).


. Gonzalez-Rivera v. INS, 22 F.3d 1441, 1443 (9th Cir. 1994).


. 38 F.3d 488 (9th Cir. 1994).


. 22 F.3d 1441 (9th Cir. 1994).